The parties, who were divorced in New Jersey in 1991 and now reside in New York, have one child. Pursuant to their judgment of divorce, the defendant was obligated to pay, inter alia, $550 per month in child support. By a subsequent order issued by the Superior Court of New Jersey, the child support *662obligation was increased to $750 per month. In an order dated April 29, 1994, the Superior Court directed the plaintiff, inter alia, to make the child available for psychological testing.
In response to the defendant’s motion to enforce the April 29, 1994, order of the Superior Court of New Jersey, the plaintiff cross-moved, inter alia, for an upward modification of child support, an award of maintenance, and counsel fees. The trial court denied the plaintiff’s cross motion and the plaintiff appeals from that portion of the order which denied the increase in child support and counsel fees. We find that the plaintiff failed to demonstrate a change of circumstances which would warrant an upward modification of support (see, Matter of Michaels v Michaels, 56 NY2d 924).
In addition, the trial court did not improvidently exercise its discretion in denying counsel fees to the plaintiff (see, De Cabrera v Cabrera-Rosete, 70 NY2d 879, 881; O’Brien v O’Brien, 66 NY2d 576, 590). O’Brien, J. P., Sullivan, Florio and Mc-Ginity, JJ., concur.